DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. [JP2017-17139 A] in view of Edelstein et al. [U.S. Patent No. 7068138].
Regarding claim 1, Okubo discloses a coil component 1 comprising: 
a body (e.g., 10, Fig. 1) including a support member 11 including a through-hole (e.g., 12, Fig. 2), a first insulating layer (e.g., wider portion of insulating layer 18A, see Figure 9) supported by the support member 11 and including a first opening portion (e.g., 
external electrodes (e.g., 30A, 30B, Fig. 1) disposed on an outer surface of the body 10, wherein the coil pattern has a T-shaped cross section of which a line width of a lower surface being in contact with the support member 11 is narrower than that of an upper surface opposing the lower surface, and has a stacking structure composed of a plurality of layers (see Figure 9), and
the plurality of layers include a thin film conductor layer 14a being in contact with the support member 11.
Okubo discloses the instant claimed invention discussed above except for the thin film conductor layer extending to an entire lower surface of the first opening portion and at least portions of both side surfaces of the first opening portion.
Edelstein discloses a thin film conductor layer (e.g., comprising 265/275, column 6, lines 18-42, Figures 5E, 5F) extending to an entire lower surface of a first opening portion (e.g., narrow opening on dielectric layer comprising 225, 230, 240) and at least portions of both side surfaces of the first opening portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thin film conductor layer on the entire lower surface of the opening and on side surfaces of the opening as taught by 
Regarding claim 4, Okubo discloses the support member 11 further includes a via hole (close to the vicinity of hole 12, Paragraph 0026).
Regarding claim 5, Okubo discloses the instant claimed invention discussed above except for both side surfaces of the via hole are entirely coated with the thin film conductor layer.
Edelstein discloses the thin film conductor layer (e.g., comprising 265/275) is also used for coating both sides of via hole (e.g., hole for vias 110A, 110B shown in Fig. 1, see column 4, lines 31-40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thin film conductor layer as taught by Edelstein to the via hole of Okubo to provide the coil structure with uniformity and less complicated manufacturing of the coil.
Regarding claim 6, Edelstein discloses the thin film conductor layer (e.g., 265/275) extends to portions of upper surfaces of dielectric layers (see Fig. 5E, 5F) connected to the via hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use thin film conductor layer as taught by Edelstein to extend to portions of upper and lower surfaces of the support member and 
Regarding claim 7, Okubo discloses the support member 11 is 10 µm or more to less than 60 µm (e.g., about 60 µm, Paragraph 0022).
Regarding claim 8, Okubo discloses the instant claimed invention discussed above except for a thickness of the second insulating layer is 5 µm or more to 20 µm or less.
However, Okubo discloses thickness of insulating layer, which is the height of about 5 to 300µm (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the second insulating layer is 5 µm or more to 20 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0026, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 9, Okubo discloses the instant claimed invention discussed above except for a thickness of the first insulating layer is 100 µm or more to 300 pm or less. 
However, Okubo discloses thickness of insulating layer, which is the height of about 5 to 300µm (Paragraph 0031).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the first insulating layer is 100 µm or more to 300 µm or less, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0026, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 10, Okubo discloses a line width of the first insulating layer is 5 µm or more to 15 µm or less (e.g., within the range 5 µm or more to 15 µm, Paragraph 0031).
Regarding claim 11, Okubo discloses the body 10 contains a magnetic material encapsulating the coil 13 [Paragraph 0039]. 
Regarding claim 12, Okubo discloses the magnetic material is filled in the through-hole 12 of the support member 11 [Paragraph 0039, Fig. 1 and 2]. 
Regarding claim 13, Okubo discloses a third insulating layer (e.g., 40, 41) disposed on an upper surface of the coil pattern (e.g., on coil conductor pattern 14 of coil 13, Paragraph 0034, Fig. 6). 
Regarding claim 14, Okubo discloses the third insulating layer (e.g., 41) has a shape of a sheet covering the upper surface of the coil pattern (Figure 6).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Edelstein as applied to claim 1 above, and further in view of Oya et al. [U.S. Pub. No. 2007/0247268 A].
Regarding claim 2, Okubo in view of Edelstein discloses the instant claimed invention discussed above except for the plurality of layers further include a base layer, 
Oya discloses plurality of layers (e.g., coil pattern 12b, seed layers 22, 20, Figure 5F) further include a base layer (e.g., 22, Fig. 5F), and the base layer contains a conductive material (e.g., copper, Paragraph 105) and is disposed on a thin film conductor layer (e.g., copper layer 20, Paragraph 105) of coil pattern 12b.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have plurality of layers for coil pattern include base layer that contains a conductive material and is disposed on the thin film conductor layer as taught by Oya to the coil structure of Okubo in view of Edelstein to provide the coil pattern with strong adhesion to substrate and promote good base for plating layer of the coil pattern.
Regarding claim 3, Okubo in view of Edelstein discloses the thin film conductor layer (e.g., 150, column 3, lines 35-54, Figures 12B, 20B) covering side surfaces of insulating layer. Therefore, the introduction of the base layer of Oya that contains a conductive material (e.g., copper, Paragraph 105) and is disposed on a thin film conductor layer (e.g., copper layer 20, Paragraph 105) of coil pattern 12b, the base layer is embedded in the first opening portion of the first insulating layer.

Claim 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Edelstein as applied to claim 1 above, and further in view of Han et al. [U.S. Patent No. 9496084 B2].

Han discloses second insulating layer (e.g., 32) extends from support member 20 and covers a portion of first insulating layer (e.g., 31) [Col. 8, Lines 5-15, Fig. 6].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have second insulating layer extends from the support member and covers a portion of the first insulating layer as taught by Han to the insulating layer on the coil structure of Okubo in view of Edelstein to ensure the insulation of the coil conductive pattern from the magnetic body.
Regarding claim 18, Han discloses the portion of the first insulating layer (e.g., 31) covered by the second insulating layer 32 has a line width the same as that of another portion of the first insulating layer 31 not covered by the second insulating layer 32 (the non-insulating portion of 31 indicated by “A” or the missing insulating portion that is suppose to be covered by 32 has the same width as that of insulating layer 32).
Allowable Subject Matter
Claim 20 is allowed. 
Reason for allowable subject matter:
Claim 20 recites, inter alia, 
first insulating layers extending from support member, second insulating layers extending from the support member and respectively covering lower portions of the first insulating layers, and
 a coil pattern filling spaces between upper portions of the first insulating layers and spaces between the second insulating layers; and
wherein the coil pattern is in direct contact with the upper portions of the first insulating layers, and is spaced apart from the lower portions of the first insulating layers by the second insulating layers.

The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 17 and 18 have been considered but are moot because the new ground of rejection. 
Edelstein discloses a thin film conductor layer (e.g., comprising 265/275, column 6, lines 18-42, Figures 5E, 5F) extending to an entire lower surface of a first opening portion (e.g., narrow opening on dielectric layer comprising 225, 230, 240) and at least portions of both side surfaces of the first opening portion. It would have been obvious to one having ordinary skill in the art to use a thin film conductor layer on the entire lower surface of the opening and on side surfaces of the opening as taught by Edelstein to establish maximum and strong coil contact with the narrow base but still provide a wider upper conductive structure to improve DC current resistance and inductance value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
                                                                                                                                                                                           
/Alexander Talpalatski/Primary Examiner, Art Unit 2837